DETAILED ACTION

AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Group I (claims 1-8) in the reply filed on 16 May 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 9-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (Korean Patent Document 10-0662203 – machine translation provided).
Instant claim 1 recites that the preparation comprises a “slime hydrogel.” This term is defined by the instant specification to mean “hydrogel with excellent elongation percentage and excellent stretchiness.” 
Kim et al. discloses a delivery system for tooth whitening wherein it gels in situ and provides contact with the tooth while whitening the teeth and avoids gel shrinkage during gelling (abstract). The system has two components, one with peroxide and silica and the other comprising an alginate (abstract).
One embodiment disclosed by Kim et al. (embodiment 1) has calcium chloride, polyvinylpyrrolidone, sodium tripolypyrophosphate, fumed silica (Aerosil trade name), water, and sodium alginate (10 wt%). 
Kim et al. does not use the term “slime hydrogel” (which is not a term used in the art). Kim et al. does describe that the preparation forms a gel which is insoluble to water and is not influenced by the conditions in the oral cavity (paragraph [17]), and thus holds its shape. The invention overcomes the messy feeling and lack of flexibility and elasticity of prior tooth whitening ingredient systems (paragraph [25]), and can coat and remain around the tooth with enough contact time for achieving the whitening effect (paragraph [25]). Thus, it appears that the gel disclosed by Kim et al. is a slime hydrogel. Further supporting this conclusion is that the instant specification states that the alginate has an excellent effect on the thixotropic properties of the slime hydrogel (page 6, last paragraph), as well as the silica (page 5, third paragraph). Both of these are present in the formulation taught by Kim et al. Thus, the preparation disclosed by Kim et al. anticipates instant claims 1-4 and 7-8.
Instant claims 5 and 6 recite the further inclusion of polyvinyl alcohol, and polyvinyl alcohol is suggested by Kim et al. as an alternative to the polyvinyl pyrrolidone (paragraph [39]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Gulledge whose telephone number is (571) 270-5756. The examiner can normally be reached Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Brian Gulledge/            Primary Examiner, Art Unit 1699